            Case 1:19-cv-11605-LLS Document 5 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BASHIRU GANIYU,

                                 Plaintiff,

                     -against-

 ANTHONY LOPEZ; LETITIA JAMES,                                  1:19-CV-11605 (LLS)
 Attorney General NYC; SCOTT M. LEKAN
                                                                 CIVIL JUDGMENT
 Commissioner (OSC); MARK J.F.
 SCHROEDER, Commissioner DMV; NYC
 DEPT SOCIAL SERVICE; CHILD SUPPORT
 DIVISION,

                                 Defendants.

         Pursuant to the order issued March 25, 2020, dismissing this action,

         IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Plaintiff’s claims challenging the validity or enforcement of a state-court order that

determined that Plaintiff owes child support. The Court does so because it either lacks subject-

matter jurisdiction under the Rooker-Feldman doctrine or, alternatively, because it abstains from

exercising its federal-question jurisdiction under the domestic-relations abstention doctrine. The

Court dismisses the remainder of Plaintiff’s claims for failure to state a claim on which relief

may be granted.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     May 26, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
